Order filed August 26, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-20-00558-CV
                                    ____________

 LITIGATION & RECORDS SERVICES, LLC, Appellant/ Cross-Appellee

                                        V.

         QTAT BPO SOLUTIONS, INC., Appellee/ Cross-Appellant


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-50482

                                     ORDER

      On August 17, 2021, Appellee/Cross-Appellant (QTAT) filed an opposed
motion for a briefing schedule. Appellant/Cross-Appellee (LRS) filed a response in
opposition. After reviewing the competing motions, we grant QTAT’s motion in
part and deny the motion in part.

      We order the following:

         • QTAT’s Opening and Responsive Briefs are due September 7,
           2021, no further extensions will be granted, and not to
           exceed 19,500 words in the aggregate with neither subpart to
           exceed 15,000 words;
         • LRS’s Reply, if any, to QTAT’s Responsive Brief and LRS’s
           Response to QTAT’s Opening Brief are due October 7, 2021
            and not to exceed 15,000 words in the aggregate with the Reply
            subpart of the brief not to exceed 7,500;
         • QTAT’s Reply, if any, to LRS’s Response is due October 27,
           2021 and not to exceed 7,500 words.


                                 PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Wilson.